254 F.2d 605
Billye LEEPER, as Administratrix of the Estate of William V.Lewis, Deceased,v.MARYLAND CASUALTY COMPANY.
No. 5745.
United States Court of Appeals Tenth Circuit.
Dec. 9, 1957.

Appeal from the United States District Court for the Eastern District of Oklahoma.
Foliart, Hunt & Shepherd, Oklahoma City, Okl., and Stevenson, Huser & Huser, Holdenville, Okl., for appellant.
Horsley, Epton & Culp, Wewoka, Okl., for appellee.
Before BRATTON, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed on motion appellant.